DETAILED ACITON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 01/18/2022 have been entered. Claims 1-4 and 6-7 remain pending in the application. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action dated 10/18/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Romo et al. (US 2016/0001038) in view of Ulrich (US 3,071,161), further in view of Woodley et al. (US 2009/0099420).
Regarding claim 1, Romo et al. discloses a flexible mechanism (2000, FIG 20A) comprising: a flexible backbone (2001, paragraph [0117] discloses the backbone is flexible) introduced into a medical operation part in a human body (Because the apparatus claim is limited to structural elements of the device, “introduced into” is interpreted as functional language reciting an intended use of the device. The flexible backbone of Romo is at least configured such that is can be introduced into a medical operation part in a human body) and deflected along a path in the human body (The flexible backbone is steerable and configured for insertion into the human body); and at least two wires (Paragraphs [0117-0118] discloses lumens 2002-2009 act as lumens for pull wires) configured to deliver an operation force provided through a handler provided at one end of the flexible backbone to an end effector provided on an opposite end of the flexible backbone (Manipulation of the wire at a proximal end of the flexible backbone transmits an articulation force to the distal end of the backbone, as discussed in paragraphs [0111 and 0115]. Paragraph [0117] discloses the lumens conveying pull wires as discussed with respect to the embodiment of FIG 19. Said articulation would deliver an operation force i.e. steering to an end effector provided at the distal end of the backbone. Examiner notes the end effector is not positively recited in the claim as written), wherein the at least two wires extend from the one end to the opposite end of the flexible backbone (The wires extend from a proximal end to a distal end of the flexible backbone in order to convey a force from an operator to a distal end of the instrument) and are wound on an outer circumferential surface of the flexible backbone, wherein at least two wire protection parts (Any two of lumens 2002-2009, which are in the form of tubes shown in FIGs 20A-20B, paragraphs [0117-0118]. The tubular helixed lumens are interpreted as a structural equivalent for a “wire protection part”) are wound on the outer circumferential surface of the flexible backbone (FIGs 20A and 20B show the tubes are positioned on an outer circumference of backbone 2001) from the one end to the opposite end of the flexible backbone (Although the proximal most end of 2001 is not shown, the lumens are understood to extend to the proximal end in order to control the pull wires housed within) 
Romo et al. is silent regarding at least two grooves wound on the outer circumferential surface of the flexible backbone from the one end to the opposite end of the flexible backbone by a multiple of 360 degrees are formed on the outer circumferential surface of the flexible backbone, and wherein the at least two wire protection parts are seated in the at least two grooves.
However, Ulrich teaches in the same field of endeavor of flexible mechanisms having a flexible backbone (10, 12, 14, col 2 lines 6-43) and a wire or wires (32, 34, 36, col 2 lines 44-53) for controlling articulation of the flexible backbone (Col 2 lines 47-53), and at least two grooves (44, 46, 48, FIG 2, col 2 lines 63-72) wound on the outer circumferential surface of the flexible backbone (FIGs 1-2) in a spiral such that the wires are seated within the grooves (Col 2 lines 63-72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer circumference of the flexible backbone of Romo et al. to comprise spiral grooves wound on the outer circumferential surface of the flexible backbone from one end to an opposite end of the flexible backbone, as taught by Ulrich, for the purpose of seating and guiding the wire protection parts through the curvature of the spiral (Ulrich: col lines 63-72). It further would have been obvious to continue the grooves from one end to an opposite end of the flexible backbone, for the purpose of seating the entire length of the wire protection parts through its full curvature along the flexible backbone (Ulrich: col 3 lines 9-18 disclose the grooves minimize friction and permit overall simplification of the construction).
Furthermore, Woodley et al. teaches a flexible backbone (12, FIG 1, paragraph [0025]) comprising at least two wires (Bowden cables 48, paragraph [0030]) extending along the length of the flexible backbone to transfer an actuation force from the operator to a distal end of the backbone 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the at least two wires of Romo et al. to be wound on the outer circumferential surface of the flexible backbone by a multiple of 360 degrees, as taught by Woodley et al., for the purpose of providing and ideal amount of twisting of the wires such that the need for sliding along the flexible backbone to accommodate bending is minimized (Paragraph [0058] discloses it was determined numerically that an integral number, i.e. a multiple of 360˚, of spiral wraps was preferred to ensure localization of coil pipe (wire) movement during the bending of a segment (of the flexible backbone)). Furthermore, it would have been obvious to modify the wire protection parts and the grooves to be would in a corresponding multiple of 360 degrees, in order to accommodate the at least two wires in the claimed manner.
Regarding claim 2, Romo et al./Ulrich/Woodley et al. disclose the invention substantially as claimed, as set forth above for claim 1. Romo et al. further discloses the length of areas of the at least two wires, which protrude to opposite ends of the flexible backbone, is constant even when the flexible backbone is deflected (The length of the pull wire remains the same regardless of some degree of bending in the flexible backbone because the pull wire itself imparts an articulating force on the backbone and does not elongate during normal use).
Regarding claim 3, Romo et al./Ulrich/Woodley et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the at least two wires are wound on the outer circumferential surface of the flexible backbone in a multiple of 360 degrees in a spiral shape (Romo FIG 20A shows winding on the outer circumference on 2001 in a spiral shape. The device as modified by Woodley teaches the number of turns is a multiple of 360 degrees).
	Regarding claim 4, Romo et al./Ulrich/Woodley et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the multiple is a positive 
Regarding claim 6, Romo et al./Ulrich/Woodley et al. disclose the invention substantially as claimed, as set forth above for claim 1. Romo et al. further discloses the at least two wires are respectively provided along the at least two movement paths of the at least two wire protection parts (As described in paragraphs [0111, 0115, 0117-0118], the pull wires are provided within the cavities of the tubes).
Regarding claim 7, Romo et al./Ulrich/Woodley et al. disclose the invention substantially as claimed, as set forth above for claim 1. Romo et al. further discloses the at least two wire protection parts are bonded to the flexible backbone (Paragraph [0118] discloses the tubes may be held in place using an exterior jacket 2020, FIG 20B. This is interpreted as being bonded to the backbone).
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 01/18/2022, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Romo et al./Ulrich/Woodley et al. to teach the newly recited limitations of claim 1.
On pages 8-9, applicant argues that Ulrich teaches grooves on element 14 of the device, and not on elements 10 and 12 which correspond to the flexible backbone. Examiner respectfully disagrees because in the previous rejection, 10, 12, and 14 are all interpreted as components of the flexible backbone. Applicant’s arguments exclude 14 form being a component of the flexible backbone without sufficient reasoning and in a manner which applies a narrower scope than the broadest reasonable interpretation of a “flexible backbone”. Therefore, Applicant maintains the position that Ulrich teaches grooves for directing wires through a bend and is applicable a relevant prior art in the rejection above to teach the deficiencies of Romo. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771